DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 07 May 2020 and 24 November 2020 are made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rico Alvarino et al. US 2019/0342057, hereafter “Rico”.
As to claim 1, Rico teaches a method of a first base station, which performs interference control in a wireless communication system (paragraphs 0110-0113 and 0122, at certain times, such as atmospheric ducting, transmissions by base station 105a may have strong propagation conditions in a direction of a base station 105b requiring interference mitigation by either or both base stations), the method comprising:

identifying the at least one second base station corresponding to the sequence (figures 1-3 and 6, paragraphs 0113,  0114, base station 105b is considered the victim base station when it detects and identifies interference and the identity of base station 105a, the aggressor base station),
estimating a channel for the at least one identified second base station, based on the sequence (figures 1-3 and 6, paragraph 0116, base station 105b ay identify and measure interference from station 105a based on the R1-RS 220 and send a measurement report of the received interference to base station 105a via backhaul links), and
controlling a beam in a direction corresponding to the at least one identified second base station, based on a result of the channel estimation (figures 1-3 and 6, paragraphs 0108 and 0126, the aggressor or the victim base station 105 implements a mitigation technique based on the interference indication and other information exchanged via backhaul links 134 including modifying transmission at the aggressor or modifying uplink scheduling at the victim base station 105; base station may include in the transmitted RI-RS 220 the station ID and a beam  or antenna ID which the other victum base station 105 may detect interference associated with an identified beam and null the interference from the direction of the other aggressor base station 105 to mitigate the interference).

As to claim 2 with respect to claim 1, Rico teaches identifying the at least one second base station comprises identifying at least one of a sequence ID and a cell ID, based on the at 

As to claim 3 with respect to claim 2, Rico taches the at least one sequence includes at least two sequences received in at least two symbols within one transmission time interval (TTI), and wherein the at least two sequences are connected to each other and then mapped to the at least two symbols (paragraphs 0114, 0118-0120, base station 105a may transmit an RI-RS 220 in a downlink transmission; if the RI-RS follows the same pattern as CSI-RS, periodicities and locations of RI-RS may be different for different slots, TTIs, or special subframes such as transmission in a first special subframe in a radio frame or with a periodicity that is different from other CSI-RS periodicities).

As to claim 6 with respect to claim 3, Rico teaches wherein the TTI includes a subframe and wherein the sequence is mapped to a symbol in which a reference signal and a control signal are not transmitted within the subframe (paragraphs 0114, 0119 and 0125, base station 105a may transmit an RI-RS 220 at the end of the downlink TTI; if the RI-RS follows the same pattern as CSI-RS, periodicities and locations of RI-RS may be different for different slots, TTIs, or special subframes such as transmission in a first special subframe in a radio frame or with a periodicity that is different from other CSI-RS periodicities).



As to claim 8 with respect to claim 7, Rico teaches controlling the beam further comprises performing an on/off operation on a transmission beam in a specific time period (paragraphs 0108, 0116 and 0126, the measurement report based on the received R1-RS includes corresponding signal strength, beam or antenna ID is used by the aggressor or the victim base station 105 to implement a mitigation technique which may include scheduling the interfering beam on/off from either base station).

As to claim 9 with respect to claim 8, Rico teaches transmitting, to a management sever, the channel estimation result with respect to the at least one identified second base station, wherein the channel estimation result includes information on a position and a direction of the at least one second base station, and a distance between the first base station and the at least one second base station, and wherein the management server transmits a command for beam control to the at least one second base station, based on the channel estimation result (paragraphs 0122-0127, in some cases, TI-RS transmission/ reception and subsequent control of the base stations 105 is handled by an OAM network controller; the RI-RS 220 includes beam or antenna ID 

As to claim 10 with respect to claim 1, Rico teaches wherein, when the first base station is a base station which is affected by the interference, and controlling the beam comprises performing a nulling operation on a reception beam (paragraph 0126, the aggressor base station transmits an RI0RS 220 at the end of the downlink TTI which includes station ID, a beam ID or antenna ID which the other (victim) base station 105 uses to detect interference associated with the identified base station and beam null the interference).

As to claim 11, Rico teaches a first base station, which performs interference control in a wireless communication system (paragraphs 0110-0113 and 0122, at certain times, such as atmospheric ducting, transmissions by base station 105a may have strong propagation conditions in a direction of a base station 105b requiring interference mitigation by either or both base stations), the first base station comprising:
a transceiver (paragraphs 0110 and 0111, figure 2, wirelss communications system 100 comprising a first and second base station 105), and 
a controller configured to:
control the transceiver to receive at least one sequence from at least one second base station (paragraph 0114, base station 105a may transmit an R1-RS 220 in the downlink transmission to (victim) base station 105b),
 

control a beam in a direction corresponding to the at least one identified second base station, based on a result of the channel estimation (figures 1-3 and 6, paragraphs 0108 and 0126, the aggressor or the victim base station 105 implements a mitigation technique based on the interference indication and other information exchanged via backhaul links 134 including modifying transmission at the aggressor or modifying uplink scheduling at the victim base station 105; base station may include in the transmitted RI-RS 220 the station ID and a beam  or antenna ID which the other victum base station 105 may detect interference associated with an identified beam and null the interference from the direction of the other aggressor base station 105 to mitigate the interference).

As to claim 12 with respect to claim 11,  the controller is configured to identify at least one of a sequence ID and a cell ID, based on the sequence and identify the at least one second base station corresponding to at least one of the identified sequence ID and cell ID (figure 2, paragraphs 0114 and 0126, the RI-RS 220 may be based on or re-use resources of another signal design such as CSI-RS, CRS or TRS, is transmitted in the downlink of the TTI to the (victim) base station 105).




As to claim 16 with respect to claim 13, Rico teaches wherein the TTI includes a subframe, and wherein the sequence is mapped to a symbol in which a reference signal and a control signal are not transmitted within the sub frame (paragraphs 0114, 0119 and 0125, base station 105a may transmit an RI-RS 220 at the end of the downlink TTI; if the RI-RS follows the same pattern as CSI-RS, periodicities and locations of RI-RS may be different for different slots, TTIs, or special sub frames such as transmission in a first special sub frame in a radio frame or with a periodicity that is different from other CSI-RS periodicities).


As to claim 17 with respect to claim 11, Rico teaches wherein, when the first base station is a base station which causes the interference, the controller controls the transceiver to perform a nulling operation on a transmission beam (paragraphs 0116, 0117, 0126-0127, the aggressor base station (105a or 105b) includes station identifiers and a beam or antenna ID in the RI-RS 220 which the other victim base station 105 identifies to create and send a measurement report; based 

As to claim 18 with respect to claim 17, Rico teaches wherein the controller controls the transceiver to perform an on/off operation on a transmission beam in a specific time period (paragraphs 0108, 0116 and 0126, the measurement report based on the received R1-RS includes corresponding signal strength, beam or antenna ID is used by the aggressor or the victim base station 105 to implement a mitigation technique which may include scheduling the interfering beam on/off from either base station).

As to claim 19 with respect to claim 18, Rico teaches wherein the controller controls the transceiver to transmit, to a management server, the channel estimation result with respect to the at least one identified second base station wherein the channel estimation result includes information on a position and a direction of the at least one second base station, and a distance between the first base station and the at least one second base station, and wherein the management sever transmits a command for beam control to the at least one second base station, based on the channel estimation result (paragraphs 0122-0127, in some cases, TI-RS transmission/ reception and subsequent control of the base stations 105 is handled by an OAM network controller; the RI-RS 220 includes beam or antenna ID which is used by the controller to determine direction and control of beams at the base stations 105 for interference mitigation).

As to claim 20 with respect to claim 11, Rico teaches when the first base station is a base station which is affected by the interference, the controller controls the transceiver to perform .

Allowable Subject Matter
Claims 4, 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BLANE J JACKSON/Primary Examiner, Art Unit 2644